DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “Electronic” should be --An Electronic--.  Appropriate correction is required.
Claims 2-10 and 12-13 are objected to because of the following informalities:  “Display system” in line 1 of each claim should be --The electronic image display system--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “Vehicle” should be --A vehicle--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “Vehicle” in line 1 of claim 14 should be –The vehicle--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is rejected under this section because claim 14 depend from claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0303407; hereinafter Lee).
Regarding claim 1: 
Lee discloses an electronic image display system for a vehicle cockpit (see Fig. 1 and paragraph 45; the display device 1 is capable of being for a vehicle cockpit; please note that the limitation “for a vehicle cockpit” is not given patentable weight because the feature is for intended use) the display system having a non-planar three-dimensional display surface defined by an electronic display screen or multiple contiguous electronic display screens (see Fig. 1; the multiple contiguous electronic display screens forms a non-planar three-dimensional display surface), the display surface having at least one curved display area in the form of a developable surface (see Figs. 1-4 and paragraphs 46-61; each of the display panel includes a curved display area that can be used to develop a continuous display in varies different forms/shapes).
	Regarding claim 2: 
	Lee discloses the electronic image display system according to claim 1, wherein each curved area of the display surface is a curved display area in the form of a developable surface (see Figs. 1-4). 
	Regarding claim 3: 
	Lee discloses the electronic image display system according to claim 1, wherein at least one curved display area in the form of a developable surface is defined by a single display screen and/or or at least one curved display area in the form of a developable surface is defined by a plurality of contiguous display screens (see Fig. 2; the front panel 11, frame 30, and rear panel 27 form one curved display area in the form of a developable surface that is connected to adjacent panels and frame to form continuous display screens).
	Regarding claim 4: 
	Lee discloses the electronic display system according to claim 1, wherein the display surface consists of a plurality of curved display areas each having the form of a developable surface (see Figs. 1-4).
	Regarding claim 9: 
	Lee discloses the electronic image display system according to claim 1, wherein at least one curved display area is concave or at least one curved display area is convex (see paragraph 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yanagisawa et al. (US 2018/0039471; hereinafter Yanagisawa).
Regarding claim 5: 
Lee discloses all the features in claim 1. However, Lee does not disclose the electronic display system, wherein at least one, or each, curved display area in the form of a developable surface is in the form of a portion of a conical surface. 
In the same field of endeavor, Yanagisawa discloses an electronic display system, wherein at least one, or each, curved display area in the form of a developable surface is in the form of a portion of a conical surface (see Fig. 16A-16B; display system 260 includes a plurality of trapezoidal shape displays 101(1)-101(n)); also see paragraph 27; each of the display panels has curved surface). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display system of Lee such that at least one, or each, curved display area in the form of a developable surface is in the form of a portion of a conical surface as taught by Yanagisawa.  One of ordinary skill in the art would have been motivated to do this because design choice.  In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any shape of display in order to display information/image to user, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.	
Regarding claim 6: 
	Lee discloses all the features in claim 1. However, Lee does not disclose the electronic display system, wherein each display screen defines, in whole or in part, a curved display area having the shape of a developable surface is in the form of a portion of a conical surface. 
In the same field of endeavor, Yanagisawa discloses an electronic display system wherein each display screen defines, in whole or in part, a curved display area having the shape of a developable surface is in the form of a portion of a conical surface (see Fig. 16A-16B; display system 260 includes a plurality of trapezoidal shape displays 101(1)-101(n)); also see paragraph 27; each of the display panels has curved surface). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display system of Lee such that each display screen defines, in whole or in part, a curved display area having the shape of a developable surface is in the form of a portion of a conical surface as taught by Yanagisawa.  One of ordinary skill in the art would have been motivated to do this because design choice.  In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any shape of display in order to display information/image to user, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 7: 
Lee discloses all the features in claim 1. However, Lee does not disclose the electronic display system, wherein at least one display screen has the shape of portion of a conical surface of revolution delimited between two parallel planes perpendicular to the axis of revolution of the conical surface of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them. 
In the same field of endeavor, Yanagisawa discloses an electronic display system, wherein at least one display screen has the shape of portion of a conical surface of revolution delimited between two parallel planes perpendicular to the axis of revolution of the conical surface of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them (see Fig. 16A-16B; display system 260 includes a plurality of trapezoidal shape displays 101(1)-101(n)); also see paragraph 27; each of the display panels has curved surface; trapezoidal shape with curved surface corresponds to a portion of a conical surface of revolution delimited by two planes and two distinct axial planes). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display system of Lee such that each display screen defines, in whole or in part, a curved display area having the shape of a developable surface is in the form of a portion of a conical surface as taught by Yanagisawa.  One of ordinary skill in the art would have been motivated to do this because design choice.  In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any shape of display in order to display information/image to user, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 8: 
Lee discloses all the features in claim 1. However, Lee does not disclose the electronic display system, wherein the display surface comprises one or more display screens each having the shape of a portion of a frustoconical surface of revolution, delimited between two parallel planes perpendicular to the axis of revolution of the frustoconical surface of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them. 
In the same field of endeavor, Yanagisawa discloses an electronic display system, wherein the display surface comprises one or more display screens each having the shape of a portion of a frustoconical surface of revolution, delimited between two parallel planes perpendicular to the axis of revolution of the frustoconical surface of revolution, and two distinct axial planes including the axis of revolution and having a non-zero angle between them (see Fig. 16A-16B; display system 260 includes a plurality of trapezoidal shape displays 101(1)-101(n)); also see paragraph 27; each of the display panels has curved surface; trapezoidal shape with curved surface corresponds to a portion of a frustoconical surface of revolution delimited by two planes and two distinct axial planes). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic display system of Lee such that each display screen defines, in whole or in part, a curved display area having the shape of a developable surface is in the form of a portion of a conical surface as taught by Yanagisawa.  One of ordinary skill in the art would have been motivated to do this because design choice.  In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any shape of display in order to display information/image to user, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claims 12 and 13: 
Claims 12 and 13 recites similar limitations as claim 7.  Hence, claims 12 and 13 are rejected under Lee in view of Yanagisawa as discussed in claim 7 above. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yoon et al. (US 2020/0357311; hereinafter Yoon).
Regarding claim 10: 
Lee discloses all the features in claim 1.  However, Lee does not disclose the electronic image display system, wherein the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas. 
In the same field of endeavor, Yoon discloses an electronic image display system, wherein the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas (see paragraph 53; when a concave shaped display module and a convex shaped display module alternately connected in a continuous manner in the left and right directions, at least one convex display area is located between two concave display areas).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic image display system of Lee such that the display surface comprises three contiguous curved display areas including a convex curved display area located between two curved concave display areas as taught by Yoon. One of ordinary skill in the art would have been motivated to do this because design choice.  In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any combination of arrangement of the convex curved displays and concave curved displays in order facilitate user’s needs or preference, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious.  In re Ruff, 118, USPQ, 343 (CCPA 1958).  This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaneboni (US 2014/0175222; hereinafter Zaneboni) in view of Lee. 
Regarding claim 11: 
Zaneboni discloses a vehicle cockpit, for example of an aircraft (see Fig. 1 and the Abstract). 
Zaneboni does not discloses the electronic display system according to claim 1. 
However, Lee discloses the electronic display system according to claim 1 (see claim 1 above). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Zaneboni and Lee to realize a vehicle cockpit comprises an instrument panel with a plurality of display areas that curve in multiple directions such that together they form a wave shape.  The combination would have yielded a predictable result of having an instrument panel that can accommodate multiple pilots in a side-by-side manner.  
Regarding claim 14: 
Zaneboni discloses the vehicle cockpit, wherein the vehicle is an aircraft (see Fig. 1 and paragraph 38). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russell et al. (US 2020/0154076) is cited to show a computer workstation that includes curved display having one or more display regions. 
Kim et al. (US 2019/0343009) shows large-sized display device having a partially curved part. 
Zhu et al. (US 2019/0333424) discloses an arc-shaped display screen with double-curved surface. 
Park et al. (US 2017/0153494) teaches a multi-curved liquid crystal display panel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625